[Cite as State v. Soloman, 2018-Ohio-2290.]



                 Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA



                                 JOURNAL ENTRY AND OPINION
                                         No. 106362



                                              STATE OF OHIO

                                                         PLAINTIFF-APPELLEE

                                                   vs.

                                          JARON SOLOMON

                                                         DEFENDANT-APPELLANT




                                               JUDGMENT:
                                                AFFIRMED



                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                    Case No. CR-15-597809-A

              BEFORE:         Blackmon, J., E.A. Gallagher, A.J., and Celebrezze, J.

              RELEASED AND JOURNALIZED: June 14, 2018
ATTORNEYS FOR APPELLANT

Mark A. Stanton
Cuyahoga County Public Defender

By: Paul Kuzmins
Assistant Public Defender
310 Lakeside Avenue, Suite 200
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

By: Anthony Thomas Miranda
Assistant County Prosecutor
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

          {¶1}   Jaron Solomon (“Solomon”) appeals from the trial court’s denial of his motion to

withdraw guilty plea and assigns the following error for our review:

          I. The trial court erred in failing to hold a hearing and grant appellant’s motion to
          withdraw his plea.

          {¶2}   Having reviewed the record and pertinent law, we affirm. The apposite facts

follow.

          {¶3}   On October 13, 2015, the court denied Solomon’s motion to suppress evidence,

and he pled guilty to one count of felonious assault in violation of R.C. 2903.11(A)(1) with a

firearm specification. On December 2, 2015, the court sentenced Solomon to four years in

prison for the assault to run consecutive to three years in prison for the firearm specification, for

an aggregate sentence of seven years in prison.

          {¶4}   On February 1, 2016, Solomon, acting pro se, filed a notice of appeal and a

motion for leave to file delayed appeal. State v. Solomon, 8th Dist. Cuyahoga No. 104072,

2017-Ohio-1357 (“Solomon I”). On February 17, 2016, Solomon, again acting pro se, filed a

motion to withdraw his guilty plea, arguing that the court “failed to inform defendant of

maximum penalty prior to accepting his guilty plea.” This court granted Solomon leave to

appeal in Solomon I on February 22, 2016. On March 7, 2016, the trial court denied Solomon’s

motion to withdraw guilty plea.

          {¶5}   On October 19, 2016, Solomon, this time acting through counsel, filed his

appellate brief in Solomon I. His sole assigned error was: “Appellant’s change of plea was not

knowingly, intelligently and voluntarily made where he pleaded guilty with the erroneous belief
that he could appeal the trial court’s ruling on a motion to suppress.” It is undisputed that

Solomon’s motion to withdraw guilty plea was filed after his notice of appeal in Solomon I.

       {¶6}    On April 13, 2017, this court affirmed Solomon’s conviction for felonious assault

with a firearm specification.      See Solomon I. Although the court noted that “Solomon’s

motion to withdraw his plea was not before us on appeal,” the entire opinion analyzed whether

Solomon’s plea was “not knowingly, voluntarily, and intelligently entered into * * * because the

trial court did not inform him that by pleading guilty, he would not be able to appeal the trial

court’s denial of his motion to suppress.” Id. at ¶ 6. This court concluded that, absent a

defendant raising the issue on the record prior to pleading guilty, there is no legal authority “that

requires a trial court to apprise a criminal defendant that by pleading guilty, he or she could not

appeal the trial court’s ruling denying a motion to suppress.” Id. at ¶ 14-15.

       {¶7}    On August 15, 2017, Solomon, acting through counsel, filed a second motion to

withdraw guilty plea in the trial court, arguing that his plea was not knowingly, voluntarily, and

intelligently made, because “both his counsel and the Court failed to inform him that agreeing to

plead guilty, as opposed to no contest, foreclosed his ability to appeal the suppression motion.”

The trial court denied this motion on September 18, 2017. It is from this order that Solomon

appeals.

       {¶8}    “Res judicata bars the assertion of claims against a valid, final judgment of

conviction that have been or could have been raised on appeal. * * * Ohio courts of appeals have

applied res judicata to bar the assertion of claims in a motion to withdraw a guilty plea that were

or could have been raised at trial or on appeal.”        State v. Ketterer, 126 Ohio St. 3d 448,

2010-Ohio-3831, 935 N.E.2d 9, ¶ 59.
       {¶9}    In the case at hand, Solomon could have raised the issue of his belief that he could

appeal the denial of his motion to suppress after pleading guilty; however, he did not raise this

issue in his first motion to withdraw guilty plea. Furthermore, Solomon did raise this precise

issue in his direct appeal. Solomon I. For these two reasons, his allegation is barred by the

doctrine of res judicata. The court did not err by denying Solomon’s second motion to withdraw

guilty plea and his sole assigned error is overruled.

       {¶10} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to the Cuyahoga County Court of Common

Pleas to carry this judgment into execution. The defendant’s conviction having been affirmed,

any bail pending appeal is terminated.       Case remanded to the trial court for execution of

sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




PATRICIA ANN BLACKMON, JUDGE

EILEEN A. GALLAGHER, A.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR